Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 1 of 11 PageID# 56



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

R. ALEXANDER ACOSTA,
SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

                Plaintiff,

V.                                                         CIVIL ACTION NO. 2:18cv226

MEDICAL STAFFING OF AMERICA, LLC,
D/B/A STEADFAST MEDICAL STAFFING,
AND LISA ANN PITTS,

                Defendants.


                    MEMORANDUM IN SUPPORT OF DEFENDANTS’
                    MOTION FOR ENTRY OF A PROTECTIVE ORDER

         NOW COME Defendants, Medical Staffing of America, LLC, d/b/a Steadfast Medical

Staffing (“Steadfast”), and Lisa Ann Pitts (collectively, “Defendants”), by counsel, and pursuant

to Rule 26(c) of the Federal Rules of Civil Procedure, and for their Memorandum in Support of

Motion for Entry of a Protective Order to limit the scope of discovery sought by Plaintiff, R.

Alexander Acosta, Secretary of Labor, United States Department of Labor (“Plaintiff” or “DOL”),

state as follows:

I.       BACKGROUND

         A.     Factual Background

         Defendant Steadfast1 is as a nursing registry whereby independent licensed nurses

(Certified Nursing Assistants, Licensed Practical Nurses, and/or Registered Nurses) may select

from among open, short-term (typically, single-day) opportunities to provide nursing care at



1
    Defendant Lisa Pitts owns and manages Steadfast.
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 2 of 11 PageID# 57



various facilities. Steadfast contracts with health care providers to place temporary nurses

throughout Virginia and North Carolina, including at assisted living facilities, group homes,

hospitals, physician offices, urgent care facilities, nursing homes, rehabilitation facilities, home

health agencies, dialysis centers, medical clinics, and correctional facilities. Steadfast maintains

no control over the schedules of the nurses on its registry; the nurses contact Steadfast whenever

they wish, and Steadfast informs them of the various opportunities available that day. Provided a

nurse holds the requisite license (i.e., CNA, LPN, or RN) required to perform the work, a nurse

may select any available opportunity.

       The nurses track their hours worked for each health care provider. Then, the nurses provide

invoices to Steadfast listing their hours worked, and Steadfast uses this information to collect the

appropriate fees from the health care providers. When Steadfast collects fees from the health care

providers, it retains the difference between the rate Steadfast billed to the health care provider and

the hourly rate paid to the nurses as its fee for serving as the registry. Steadfast classifies the

registry nurses as independent contractors, and Defendants exercise no supervision, direction, or

control over the services provided by the registry nurses.

       B.      Procedural Background

       The DOL brought suit against Defendants on May 2, 2018, alleging that Defendants

violated the Fair Labor Standards Act (“FLSA”) when they allegedly improperly classified the

registry nurses as independent contractors and failed to properly maintain compensation records.

(ECF No. 1). The Court entered a Scheduling Order on August 1, 2018, which, amongst other

deadlines, set Plaintiff’s discovery deadline for December 4, 2018. Plaintiff initiated no discovery

until September 26, 2018, when, prior to conferring with defense counsel about availability,

Plaintiff noticed Lisa Pitts’ deposition for November 1, 2018 and noticed Steadfast’s deposition


                                                  2
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 3 of 11 PageID# 58



pursuant to Federal Rule of Civil Procedure 30(b)(6) for November 8, 2018 (the “Rule 30(b)(6)

Notice”). A copy of the Rule 30(b)(6) Notice is attached as Exhibit A. On October 11, 2018,

Defendants objected to all of the topics identified in the DOL’s Rule 30(b)(6) Notice, and provided

the DOL with a letter explaining Defendants’ objections and inviting Plaintiff’s counsel to meet

and confer with defense counsel on the Rule 30(b)(6) topics. A copy of letter is attached as Exhibit

B, and a copy of Defendants’ Rule 30(b)(6) objections are attached as Exhibit C.

       The parties engaged in substantial discussions to resolve the deposition scheduling

problem. Ultimately, the parties sought leave from the Court on November 13, 2018 to amend the

scheduling order. (ECF No. 12). The Court granted the motion that same day, and issued a revised

scheduling order on November 14, 2018, setting Plaintiff’s discovery cutoff on February 4, 2019,

and Defendants’ discovery cutoff on March 4, 2019. (ECF No. 15).

       During November and December 2018, Defendants continued to work on their document

production, including compiling and organizing approximately 45,000 pages of invoices. On

January 3, 2019, DOL counsel Avni Amin contacted undersigned Plaintiff’s counsel regarding a

meet and confer and potential dates for depositions. A copy of Attorney Amin’s email is attached

as Exhibit D. The parties scheduled a meeting for January 7, 2019, and spent one hour discussing

discovery matters, including Defendants’ concerns about the Rule 30(b)(6) Notice. The parties

scheduled the depositions, and on January 10, 2019, the DOL issued a Rule 30(b)(6) Notice to

Steadfast setting the deposition for January 23, 2019 at 4:00 pm in Newport News, Virginia. A

copy of the notice is attached as Exhibit E.2




2
 This notice is identical to the notice issued by the DOL on September 26, 2018, except that the
date and location of the deposition have been changed.

                                                 3
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 4 of 11 PageID# 59



       The parties have resolved some of the disputes related to the Rule 30(b)(6) topics. The

DOL agreed to limit the time period of information sought by Topic Nos. 8, 9, 10, and 11. In

particular, the DOL agreed only to seek responsive testimony for the period of time before the

DOL’s investigation. Additionally, Defendants agreed to withdraw their objections to Topic Nos.

2, 43 and 12. Accordingly, the remaining disputed topics are: 1, 3, 5, 6, 7, 13 and 14.

II.    ARGUMENT

       Under Federal Rule of Civil Procedure 26(c), the Court may, for good cause, issue an order

to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense. See Fed. R. Civ. P. 26(c)(1). “The party seeking a protective order has the burden of

establishing ‘good cause’ by demonstrating that ‘specific prejudice or harm will result if no

protective order is granted.’” U.S. ex rel. Davis v. Prince, 753 F. Supp. 2d 561, 565 (E.D. Va.

2010) (citing Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (footnote

omitted)). District courts enjoy broad discretion in managing discovery matters. “Rule 26 vests

the trial judge with broad discretion to tailor discovery narrowly and to dictate the sequence of

discovery.” Crawford-El v. Britton, 523 U.S. 574, 598 (1998); see also Hinkle v. City of

Clarksburg, W. Va., 81 F.3d 416, 426 (4th Cir. 1996) (noting that district courts “enjoy nearly

unfettered discretion to control the timing and scope of discovery.”). The Court may “forbid[] the

disclosure of discovery,” Fed. R. Civ. P. 26(c)(1)(A), “specify[] the terms . . . for the disclosure of

discovery,” Fed. R. Civ. P. 26(c)(1)(B), or “forbid[] inquiry into certain matters, or limit[] the

scope of the disclosure or discovery to certain matters,” Fed. R. Civ. P. 26(c)(1)(D).




3
 Specifically, Defendants do not object to any testimony sought by Topic No. 4 as it relates to
responsive information prior to the initiation of the DOL’s investigation. Defendants continue to
object to testimony sought by this request to the extent it seeks information regarding events that
occurred subsequent to the DOL’s investigation.
                                                  4
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 5 of 11 PageID# 60



       Rule 30(b)(6) requires that the matters for examination of a corporate entity be described

with “reasonable particularity.” Fed. R. Civ. P. 30(b)(6). The reasonable particularity standard

requires precision so that an appropriate designee can be selected and adequately prepared.

Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633, 638 (D. Minn. 2000) (“[T]he requesting party

must take care to designate with painstaking specificity, the particular subject areas that are

intended to be questioned. . .”). Rule 30(b)(6) topics are also subject to Rule 26’s proportionality

analysis which prohibits discovery when “the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1); see also Dongguk Univ. v. Yale Univ., 270

F.R.D. 70, 74 (D. Conn. 2010) (“A Rule 30(b)(6) Notice is subject to limitations under Rule 26

which requires that the information sought not be unduly burdensome or duplicative.”). Discovery

is impermissible when it is “unreasonably cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome, or less expensive” or “is outside the scope

permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C)(i) and (iii).

       When a Rule 30(b) notice fails to conform to the requirements of the Federal Rules of Civil

Procedure, as here, the corporate deponent is entitled to the protection of a Rule 26 protective

order. See Lipari v. U.S. Bancorp, N.A., No. 07-2146, 2008 WL 4642618, at *6-7 (D. Kan. Oct.

16, 2008) (entering protective order as to deposition notice that was overly broad and did not define

the topics of inquiry with “reasonable particularity” as required by Rule 30(b)(6)); In re Indep.

Serv. Orgs. Antitrust Litig., 168 F.R.D. 651, 654 (D. Kan. 1996) (entering a protective order as to

a Rule 30(b)(6) deposition notice requesting a corporate witness to testify about facts supporting

denials and affirmative defenses in answer and counterclaims). The Court may also enter an order

modifying or quashing particular topics. Palmer v. Big Lots Stores, Inc., No. 3:14-cv-276, 2014




                                                 5
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 6 of 11 PageID# 61



WL 3895698, at *1 (E.D. Va. Aug. 8, 2014) (granting motion to quash Rule 30(b)(6) topics), aff’d,

621 F. App’x 241 (4th Cir. 2015).

       A.      Topic No. 3

       Topic No. 3 identifies “Defendant Steadfast’s employment relationship between the

individuals listed in Schedule A attached to the Complaint, and any other individuals whom

Defendant Steadfast employed, retained, contracted and/or contends it had an independent

contractor relationship with, at any point between August 18, 2015 and the present.” This topic

presumes a legal conclusion: that Steadfast had an employment relationship, as defined by the

FLSA, with the workers identified on Schedule A and any other workers classified as independent

contractors. To the extent this topic should be interpreted as seeking testimony about whether

Steadfast believes it had an employment relationship with those individuals it classified as

independent contractors, the topic improperly seeks a legal conclusion. Rule 30(b)(6) depositions

are designed to discover facts, not legal theories. JPMorgan Chase Bank v. Liberty Mut. Ins. Co.,

209 F.R.D. 361, 362 (S.D.N.Y. 2002). Defendant requests that the Court enter a protective order

prohibiting the DOL from seeking testimony on Topic No. 3.

       B.      Topic Nos. 5, 6, and 7

       Topic Nos. 5, 6, and 7 require Steadfast to prepare a designee to testify to every hour

worked (Topic No. 5), every dollar paid (Topic No. 7), and every single job duty (Topic No. 6)

performed by at least eighty-four nurses over a three year time period. These topics set Steadfast

up for an impossible task and an unreasonable burden. Even a suitably prepared corporate designee




                                                6
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 7 of 11 PageID# 62



cannot amass this level of knowledge for a deposition.4 The cost and burden of preparing a witness

on these topics far outweighs the benefit received by Plaintiff, especially considering that Plaintiff

can seek, and has sought, much of this same information through other more appropriate discovery

including interrogatories and requests for production of documents.5

        C.       Topic No. 13

        Topic No. 13 identifies “The scope of Defendant Steadfast’s business operations.”

“Scope” is an undefined term, and Steadfast is unsure as to what Plaintiff is actually identifying in

this topic. For example, scope could mean the intention of Steadfast’s business or its purposes.

On the other hand, it could refer to the range of operations. Or, it could refer to the variety of health

care providers Steadfast services. At any rate, all of these interpretations are speculative as

Steadfast is left to wonder as to the meaning of “scope” because this topic is not identified with

particularity.

        D.       Topic Nos. 1 and 14

        Topic No. 1 identifies “The subjects addressed in Plaintiff’s Interrogatories, Requests for

Admissions and Requests for Production of Documents.” Topic No. 14 identifies “The factual




4
  Steadfast’s concern about its inability to prepare for this request is not without foundation: “Since
a responding party potentially faces sanctions for failing to adequately prepare a corporate
representative to testify on its behalf, it is essential that the requesting party identify with
‘reasonable particularity’ the information that it wants corporate testimony about.” Blue Cross &
Blue Shield v. Jemsek Clinic, P.A. (In re Jemsek Clinic, PA), No. 06-31986, 2013 WL 3994666, at
*6 (Bankr. W.D.N.C. Aug. 2, 2013) (emphasis added)
5
 Topic No. 5 seeks the same information requested by Interrogatory (“INT”) No. 1 and Request
for Production of Documents (“RFP”) No. 2. Topic No. 6 seeks the same information requested
by RFP Nos. 9 and 10, and Topic No. 7 seeks the same information requested by INT No. 1 and
RFP No. 3. A copy of Defendants’ Interrogatory Answers and Requests for Production of
Documents Responses are attached as Exhibit F.

                                                   7
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 8 of 11 PageID# 63



bases for Defendant Steadfast’s affirmative defenses, claimed exemptions and/or denials in

Defendant’s Answer to Plaintiff’s Complaint.”

        In essence, these topics ask Steadfast to “marshal all of its factual proof” about every issue

raised in this case — a task that is both impossible and prohibited. See In re Indep. Serv. Org.

Antitrust Litig., 168 F.R.D. at 654 (holding that a party is “is not required to have counsel ‘marshal

all of its factual proof’ and prepare a witness to be able to testify on a given defense or

counterclaim”). Courts, including the Eastern District of Virginia, have prohibited these kinds of

sweeping topics in the Rule 30(b)(6) context. See, e.g., Palmer, 2014 WL 3895698, at *1 (refusing

to allow a Rule 30(b)(6) topic on a defendant’s “assertions and defenses stated in its answer”);

Catt v. Affirmative Ins. Co., No. 2:08-CV-243, 2009 WL 1228605, at *6-7 (N.D. Ind. Apr. 30,

2009) (explaining that topics listed as allegations in the complaint, answers, and affirmative

defenses did “not identify the subject matter to be covered with ‘reasonable particularity’”);

Smithkline Beecham Corp. v. Apotex Corp., No. 98-C-3952, 2000 WL 116082, at *9-10 (N.D. Ill.,

Jan. 24, 2000) (finding Rule 30(b)(6) notice requesting designation of a witness to testify regarding

responses to interrogatories and requests for production was overbroad, unduly burdensome, and

inefficient); Skladzien v. St. Francis Reg’l Med. Ctr., No. 95-1518, 1996 WL 807353, at *1-2 (D.

Kan. Dec. 19, 1996) (request that defendant provide testimony regarding any statement of fact set

forth in the amended complaint that had been denied by corporation was improper).

       Moreover, these topics violate Rule 26’s proportionality rule which prohibits discovery

that causes unneeded expense and burden. Discovery is impermissible when it is “unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(iii) (emphasis added); see also

Nicholas v. Wyndham Int’l., Inc., 373 F.3d 537, 543 (4th Cir. 2004) (affirming trial court’s refusal


                                                  8
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 9 of 11 PageID# 64



to allow a Rule 30(b)(6) deposition when it was cumulative and duplicative of other discovery).

These requests are blatantly duplicative and cumulative of other discovery obtained by the DOL,

or which could have been sought, through more appropriate discovery means.

III.   CONCLUSION

       Complying with the DOL’s Rule 30(b)(6) Notice would be unduly burdensome, needlessly

expensive, and disproportional to the needs of this case. And, for many of the topics the DOL

designates, it would simply be impossible for Steadfast’s designee(s) to gain the knowledge

sufficient to testify on the topics. Accordingly, good cause exists for this Court to protect Steadfast

from “annoyance, embarrassment, oppressions or undue burden or expense” under Rule 26(c) by

entering an order forbidding inquiry of Steadfast’s representative into Topic Numbers 1, 3, 5, 6, 7,

13 and 14.

       In accordance with Rule 37(A)(5)(a), Defendants request that they be awarded their costs

and fees associated with the filing of this Motion for Protective Order.

IV. LOCAL RULE 37 CERTIFICATION

       I hereby certify that Defendants have made a good faith effort to resolve the referenced

discovery dispute in accordance with Local Rule 37. Specifically, Defendants provided the DOL

with a letter outlining their objections to the Rule 30(b)(6) topics on October 11, 2018; the parties

engaged in a telephonic conference to discuss the Rule 30(b)(6) topics on January 7, 2019; and,

Defendants provided the DOL with a draft copy of this Memorandum on January 17, 2019, and

the opportunity to revise their Rule 30(b)(6) topics based on the arguments contained therein prior

to Defendants filing the Motion for Entry of a Protective Order.




                                                  9
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 10 of 11 PageID# 65



Dated: January 18, 2019             Respectfully submitted,

                                    MEDICAL STAFFING OF AMERICA, LLC,
                                    d/b/a STEADFAST MEDICAL STAFFING,
                                    and LISA ANN PITTS

                                    By: /s/ Sharon Kerk Reyes
                                    John M. Bredehoft
                                    Virginia State Bar No. 33602
                                    Sharon Kerk Reyes
                                    Virginia State Bar No. 87701
                                    KAUFMAN & CANOLES, P.C.
                                    150 West Main Street, Suite 2100
                                    Norfolk, VA 23510
                                    (757) 624-3000
                                    (888) 360-9092 Facsimile
                                    jmbredehoft@kaufcan.com
                                    skreyes@kaufcan.com
                                    Counsel for Defendants




                                      10
Case 2:18-cv-00226-RAJ-LRL Document 20 Filed 01/18/19 Page 11 of 11 PageID# 66



                                  CERTIFICATE OF SERVICE
        I hereby certify that on the 18th day of January, 2019, I will electronically file the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

                               Karen Barefield (VSB 42572)
                               LaShanta R. Harris (pro hac vice)
                               Avni Amin (pro hac vice)
                               Office of the Regional Solicitor
                               U.S. Department of Labor
                               201 12th Street South
                               Arlington, VA 22202
                               Telephone: (202) 693-9370
                               Facsimile: (202) 693-9392
                               Barefield.karen@dol.gov
                               Harris.LaShanta@dol.gov
                               Amin.Avni.J@dol.gov
                               Counsel for Plaintiff



                                               By: /s/ Sharon Kerk Reyes
                                               John M. Bredehoft
                                               Virginia State Bar No. 33602
                                               Sharon Kerk Reyes
                                               Virginia State Bar No. 87701
                                               KAUFMAN & CANOLES, P.C.
                                               150 West Main Street, Suite 2100
                                               Norfolk, VA 23510
                                               (757) 624-3000
                                               (888) 360-9092 Facsimile
                                               jmbredehoft@kaufcan.com
                                               skreyes@kaufcan.com
                                               Counsel for Defendants




                                                  11
16903837v5
